NUMBER 13-13-00692-CR

                           COURT OF APPEALS

                 THIRTEENTH DISTRICT OF TEXAS

                    CORPUS CHRISTI - EDINBURG

FRANCISCO MATAMOROS,                                                     Appellant,

                                         v.

THE STATE OF TEXAS,                                                       Appellee.


                  On appeal from the 357th District Court
                       of Cameron County, Texas.


                        ORDER OF ABATEMENT
     Before Chief Justice Valdez and Justices Garza and Longoria
                           Order Per Curiam

      This cause is before the Court on appellant’s unopposed motion to supplement the

record. Appellant requests that this Court order the court reporter to supplement the

reporter’s record with any hearings held in a prior cause number, 2012-DCR-2490-E.

Under the prior cause number, 2012-DCR-2490-E, a mistrial was declared and the State
reindicted the appellant for the same allegations and obtained a new cause number.

        When a relevant item has been omitted from the reporter’s record, the appellate

court may by letter direct the trial court clerk to prepare, certify, and file in the appellate

court a supplemental reporter’s record containing the omitted items. See TEX. R. APP. P.

34.6(d).   Accordingly, appellant’s motion to supplement the reporter’s record is

GRANTED and the appeal is ABATED.

       The court reporter for the 357th District Court of Nueces County, Cynthia Garza,

is directed to prepare a supplemental reporter’s record including any and all hearings in

trial court cause number 2012-DCR-2490-E. The supplemental record shall be filed with

this Court within 30 days from the date of this order.

       This appeal will be reinstated upon receipt of the supplemental reporter’s record

and upon further order of this Court.

       IT IS SO ORDERED.

                                                          PER CURIAM

Do not publish.
Tex. R. App. P. 47.2(b).

Delivered and filed the26th
day of September, 2014.




                                              2